            Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                          No. 6:20-cv-00812-ADA
BRAZOS LICENSING AND DEVELOPMENT,                        6:20-cv-00813-ADA
                                                         6:20-cv-00814-ADA
                Plaintiff,                               6:20-cv-00815-ADA
                                                         6:20-cv-00816-ADA
       v.                                                6:20-cv-00902-ADA
                                                         6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.,
                                                     JURY TRIAL DEMANDED
                Defendant.


                      UPDATED CASE READINESS STATUS REPORT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”)

and Defendant Juniper Networks, Inc. hereby provide the following updated case readiness status

report in advance of the initial Case Management Conference(s) (“CMC”) in the above-

captioned cases.1

                                 FILINGS AND EXTENSIONS

       Brazos’s Complaints in Brazos I–V were filed on September 4, 2020. There has been one

extension in each of these cases for a total of 45 days (to November 16, 2020).

       Brazos’s Complaints in Brazos VI–VII were filed on September 30, 2020. There has been

one extension in both of these cases for a total of 45 days (to December 11, 2020).




1
  Brazos previously provided an Opposed Case Readiness Status Report in Case Nos. 6:20-cv-
00812, 6:20-cv-00813, 6:20-cv-6:20-cv-00814, 6:20-cv-00815, and 6:20-cv-00816 (“Brazos I–
V,” respectively) and Juniper provided a separate response. See Brazos I, Dkts. 21, 22; Brazos II–
V, Dkts. 19, 20. Brazos and Juniper provide this Updated Case Readiness Status Report to
additionally address Case Nos. 6:20-cv-00902 and 6:20-cv-00903 (“Brazos VI–VII,”
respectively) and to update the Appointment of Technical Advisor and Meet and Confer Status
sections.


                                                1
         Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 2 of 9




                             RESPONSES TO THE COMPLAINTS

       On November 16, 2020, Juniper responded to the Complaints in Brazos I–V by filing an

Answer and Counterclaims. See Brazos I, Dkt. 17; Brazos II–V, Dkt. 16.

       Juniper’s responses to the Complaints in Brazos VI–VII are due on December 11, 2020.

                                      PENDING MOTIONS

       Juniper filed an opposed motion to transfer to the Northern District of California on

November 27, 2020 in each of the above-captioned cases. See Brazos I, Dkt. 19; Brazos II–V,

Dkt. 18; Brazos VI–VII, Dkt. 9.

                       RELATED CASES IN THIS JUDICIAL DISTRICT

       There are no related cases in this judicial district involving the same patents. The seven

above-captioned pending in this Judicial District involve the same parties but different patents.

                            IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.

                       NUMBER OF ASSERTED PATENTS AND CLAIMS

       Brazos has asserted 1 patent in each of the above-captioned cases. Brazos has not yet

served its preliminary infringement contentions, but currently anticipates asserting the number of

claims identified in the table below for each patent:

            Case                  Patents               # of Anticipated Asserted Claims

          Brazos I      U.S. Patent No. 7,382,781                      5

          Brazos II     U.S. Patent No. 7,483,998                      5

          Brazos III    U.S. Patent No. 7,518,990                      10

          Brazos IV     U.S. Patent No. 7,596,140                      23

          Brazos V      U.S. Patent No. 8,953,499                      9

          Brazos VI     U.S. Patent No. 7,620,273                      3


                                                 2
          Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 3 of 9




            Case                  Patents              # of Anticipated Asserted Claims

         Brazos VII     U.S. Patent No. 8,284,656                        7

                         APPOINTMENT OF TECHNICAL ADVISER

       Brazos does not oppose the appointment of a technical adviser to the above-captioned

cases. Juniper believes that the appointment of a technical adviser may be beneficial in the

above-captioned cases, but respectfully requests that the parties meet and confer on a joint

proposal to the Court for a qualified technical adviser.

                                 MEET AND CONFER STATUS

       Brazos and Juniper conducted a meet & confer conference on November 23, 2020. The

parties currently have the following pre-Markman issues for discussion at the December 21,

2020 CMC.

       Motion to Transfer

       Juniper’s Position: Juniper respectfully requests that its motions to transfer Brazos I–VII

to the Northern District of California be heard and decided before the parties engage in

substantive activities in the case, including claim construction. See, e.g., In re Apple Inc., 979

F.3d 1332, 1337-38 (Fed. Cir. 2020) (“Although district courts have discretion as to how to

handle their dockets, once a party files a transfer motion, disposing of that motion should

unquestionably take top priority.”); In re Nintendo Co., 544 F. App’x 934, 941 (Fed. Cir. 2013)

(“a trial court must first address whether it is a proper and convenient venue before addressing

any substantive portion of the case”). Under the Court’s Order Governing Proceedings in Patent

Cases, Brazos’s response to Juniper’s motion to transfer is due on December 9, 2020 (14 days

after the Opening brief) and Juniper’s reply is due on December 16, 2020 (7 days after the

Response brief).



                                                  3
          Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 4 of 9




        Brazos’s Position: Brazos believes that Juniper’s motions to transfer are subject to the

Court’s November 19, 2020 Standing Order Regarding Venue and Jurisdictional Discovery

Limits. Under the Court’s Standing Order, the parties are permitted to take venue discovery for

up to six months before Brazos responds to Juniper’s motions. Brazos intends to take the

permitted discovery relevant to Juniper’s motions, including, for example, discovery regarding

the identity, relevance, and location of individuals likely to testify at trial and/or the identity and

location of others who share the same or similar knowledge. After taking such discovery prior to

filing its responses, as contemplated by the Court’s Standing Order, Brazos will be better able to

provide the Court with meaningful information necessary to decide the motions. Juniper has not

provided any reason to depart from the Court’s established practices for motions to transfer,

especially as the Court adopted those practices after the issuance of the authority cited by

Juniper, and before Juniper filed its motions to transfer.

        Furthermore, the Court has already set the Markman hearing in these cases for June 3,

2021. Brazos does not believe the case should be delayed or the Markman hearing postponed so

that it may engage in the permitted venue discovery.

        Schedule for Preliminary Infringement and Invalidity Contentions

        Juniper’s Position: In view of the upcoming holidays, Juniper respectfully requests that

Brazos’s Preliminary Infringement Contentions Brazos I-VII be due on January 7, 2021 and that

Juniper’s Preliminary Invalidity Contentions for Brazos I-VII be due on February 25, 2021.

Under the current schedule, two of the eight weeks Juniper has to prepare its Preliminary

Infringement Contentions following Brazos’s service of its Preliminary Infringement

Contentions fall within the end of the year holidays and related vacation schedules. This will

make it very difficult for Juniper to collect the information needed for its Preliminary Invalidity




                                                   4
          Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 5 of 9




Contentions as well as the documents that it is required to produce with its Preliminary Invalidity

Contentions related to the Juniper products that will be accused of infringement in Brazos’s

forthcoming Preliminary Infringement Contentions. As such, Juniper is requesting a short

extension of the Court’s default schedule as a professional courtesy. This minor adjustment to

the schedule will not cause any prejudice to Brazos.

       Brazos’s Position: Brazos believes that the above-captioned cases should proceed on the

schedule outlined in the Court’s Order Governing Proceedings – Patent Case, under which

Brazos’s Preliminary Infringement Contentions are due on December 14, 2020 and Juniper’s

Preliminary Invalidity Contentions are due on February 8, 2020. Neither of these deadlines

conflict with any holiday, and Brazos does not believe that any further delay in the schedule of

these cases is warranted beyond the 45-day extensions already granted for Juniper to respond to

the complaints.

       Claim Narrowing

       Juniper’s Position: Brazos is asserting a large number of claims for the ’140 patent (23

total). Juniper requests that the number of asserted claims for that patent be limited to 10. This

limit is reasonable in light of the claim construction requirements of the Court’s Order

Governing Proceedings, e.g., the presumed limits for number of claims to be construed and page

limits on claim construction briefing. This limitation will promote fairness, efficiency and

judicial economy and will not prevent Brazos from asserting additional claims in the future upon

a showing of good cause. See Tech. Licensing Corp. v. Blackmagic Design Pty Ltd., n. 13-cv-

05184-SBA (MEJ), 2015 WL 307256, *3-*5 (N.D. Cal. 2015) (“[R]equiring a plaintiff patentee

to limit its claims to a certain number from a large number of asserted claims is permissible as

long as the district court leaves open the door for the assertion of additional claims upon a




                                                 5
          Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 6 of 9




showing of good cause or need.”) (citing In re Katz Interactive Call Processing Patent Litig.,

639 F.3d 1302, 1312-13 (Fed. Cir. 2011)).

       Brazos’s Positions: It is premature to require Brazos to reduce the number of claims of

the ’140 patent that it is asserting. First, 23 claims is not an unduly large number of claims.

Second, discovery has not yet begun (and will not begin until after the Markman hearing);

Brazos therefore does not have sufficient information from Juniper regarding the structure and

operation of the Accused Products to make an informed decision to eliminate claims from the

case. Third, the Court’s Order Governing Proceedings – Patent Cases already provides a

procedure for the reduction of asserted claims, including two meet and confers that will occur

when the parties have more information regarding the cases and can therefore make more

informed decisions: the first meet and confer is scheduled to occur near the end of fact discovery

and the second is scheduled to occur just after expert discovery. Juniper has not provided any

reason to depart from the Court’s established procedures.

       Consolidation of Cases

       Juniper’s Position: Juniper requests that the above-captioned cases be consolidated for

pretrial purposes with Case No. 6:20-cv-00812 being designated the lead case. Juniper first

raised this with Brazos during the parties November 23, 2020 meet and confer. This would

include consolidation of all disclosures and submissions relating to claim construction,

discovery, and all other filings in the seven related cases. Consolidation will promote efficiency

and eliminate unnecessary duplication of effort across seven different cases by the parties and the

Court. The parties will further discuss page limitations for briefing in the case (including claim

construction and dispositive motion briefing) and will propose such limitations to the Court.




                                                  6
          Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 7 of 9




       Brazos’s Position: Juniper provided the above proposal to Brazos for the first time at

2:20pm CT on the day this Updated Case Readiness Status Report is required to be filed.

Counsel for Brazos has not yet had an opportunity to confer with Brazos regarding it, and

therefore Brazos does not state a position on it at this time.




                                                  7
         Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 8 of 9




                                       Respectfully submitted,

Dated: December 7, 2020                /s/ Raymond W. Mort, III
                                       Raymond W. Mort, III
Edward J. Naughton                     Texas State Bar No. 00791308
(pro hac vice)                         raymort@austinlaw.com
enaughton@brownrudnick.com             THE MORT LAW FIRM, PLLC
Rebecca MacDowell Lecaroz              100 Congress Avenue, Suite 2000
(pro hac vice)                         Austin, Texas 78701
rlecaroz@brownrudnick.com              tel/fax: (512) 677-6825
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(pro hac vice)
amessing@brownrudnick.com
Timothy J. Rousseau
(pro hac vice)
trousseau@brownrudnick.com
Yarelyn Mena
(pro hac vice)
ymena@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

David M. Stein
Texas State Bar No. 797494
dstein@brownrudnick.com
Sarah G. Hartman
California State Bar No. 281751
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile:      (949) 252-1514
                                       Counsel for Plaintiff
                                       WSOU Investments, LLC d/b/a
                                       Brazos Licensing and Development




                                       8
       Case 6:20-cv-00903-ADA Document 16 Filed 12/07/20 Page 9 of 9




                                         /s/ Todd Briggs
                                         B. Russell Horton
Kevin P.B. Johnson                       Texas Bar No. 10014450
kevinjohnson@quinnemanuel.com            rhorton@gbkh.com
Todd Briggs                              George Brothers Kincaid & Horton, LLP
(admission pending)                      1100 Norword Tower
toddbriggs@quinnemanuel.com              114 West 7th Street
Margaret Shyr                            Austin, Texas 78701
(pro hac vice application to be filed)   telephone: (512) 495-1400
margaretshyr@quinnemanuel.com            facsimile:     (512) 499-0094
Joseph E. Reed
(pro hac vice application to be filed)
joereed@quinnemanuel.com
QUINN EMANUEL URQUHART & SULLIVAN, LLP
555 Twin Dolphin Drive, 5th Floor
Redwood Shores, California 94065
telephone: (650) 801-5000
facsimile: (650) 801-5100

Nima Hefazi
(pro hac vice application to be filed)
nimahefazi@quinnemanuel.com
Pushkal Mishra
(pro hac vice application to be filed)
pushkalmishra@quinnemanuel.com
QUINN EMANUEL URQUHART & SULLIVAN, LLP
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
telephone: (213) 443-3000
facsimile: (213) 443-3100
                                         Counsel for Defendant
                                         Juniper, Inc.




                                         9
